Citation Nr: 1128795	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran has periods of verified and unverified Army and Navy active service, as well as service in the Florida Army National Guard.  The Veteran had a tour of duty in the Republic of Vietnam dated from December 2, 1970, to December 1, 1971.  

The National Personnel Records Center, in October 2005, confirmed that the Veteran had active Army service dated from January 1968 to September 1968, and from October 1968 to October 1970, and was discharged under honorable conditions, and that he had active Army service dated from October 1970 to January 1972, and was discharged under other than honorable conditions.  By a January 2006 Administrative Decision, VA determined that the Veteran's period of active service giving rise to eligibility for VA benefits ended on January 29, 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied the Veteran's claim.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran submitted additional evidence at the time of his Board hearing, with a waiver of RO consideration of the same.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in August 2010.  There is no indication that the Veteran has ceased VA treatment, and at his November 2010 Board hearing, the Veteran reported that he only sought VA treatment, and had no private treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As discussed above, the Veteran's period of service giving rise to eligibility for VA benefits ended on January 29, 1971.  Such was determined by VA at the time of the January 2006 Administrative Decision and there is no issue as to the character of the Veteran's discharge for any period of service or eligibility for VA benefits based upon any other period of service currently before the Board.

Also, as discussed above, the Veteran's service personnel records, including his service separation form, his DD-214, indicate that he was stationed in the Republic of Vietnam from December 2, 1970, to December 1, 1971.  Thus, VA benefits may only be conferred for disabilities incurred during only a portion of the time the Veteran was stationed in Vietnam, specifically, from December 2, 1970, to January 29, 1971.  

The Veteran seeks service connection for an acquired psychiatric disorder on the basis that he has been diagnosed with PTSD during VA treatment and that such PTSD is based upon his in-service stressors.  During the appellate period, including at the time of his November 2010 Board hearing, he has described his in-service stressors.  The Veteran asserted that he was on rest and relaxation in Saigon in 1969 and that he was at a bar that exploded shortly after he left.  He reported that a fellow service member, V.H., was killed in the explosion.  He reported that he helped put bodies in body bags.  He also reported that he flew in and out of leprosy villages, trading medication for helicopter parts.  He also reported that the hospital to which he was assigned was across the street from a soccer field and that there was an altercation on the field and people were killed and the hospital came under fire.

While the Veteran, at the time of his August 2007 and October 2007 PTSD Questionnaires, reported that the bar explosion occurred in 1969, he did not provide a specific date range for any stressor.  Such is significant in the present case as there is no record that the Veteran was indeed in Vietnam in 1969, and, as discussed above, VA benefits may only be conferred for disabilities incurred during only a portion of the time the Veteran was stationed in Vietnam, specifically, from December 2, 1970, to January 29, 1971.  On remand, the Veteran should be afforded an additional opportunity to provide VA with specific date ranges of his in-service stressors.

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

The Veteran has not been afforded a VA examination and his claim has not been adjudicated under the revised regulations.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to supplement the record with any additional details concerning his in-service stressors, specifically the dates such stressors occurred, (i.e. month and year); and any other information which could be used to substantiate his PTSD claim.  Remind the Veteran that he was stationed in Vietnam from December 2, 1970, to January 29, 1971, and ask him the approximate dates of his reported stressors within that time frame. 

The Veteran should be advised that this information is necessary to determine if his in-service stressors occurred during a period of service giving rise to VA eligibility for benefits.  

2.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must note such review.

a. The examiner must state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  In this regard, the examiner must specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner must specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record.  

b. If the examiner determines that a diagnosis of PTSD is appropriate, the examiner must specify the in-service stressor upon which the diagnosis, at least in part, is based.  The examiner must confirm that the in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor stressor.

c. The examiner must state whether the Veteran meets the diagnostic criteria for any other psychiatric disorder, including but not limited to, depression and anxiety, and, if so, state whether it is at least as likely as not (50 percent probability or greater) that that any psychiatric disorder is related to the Veteran's active service.  In this regard, the examiner should consider the Veteran's statements relating to continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).
The rationale for all opinions expressed, with citation to relevant medical findings, must be provided.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claim.  In this regard, the RO/AMC must consider the revised regulations, effective July 13, 2010, amending 38 C.F.R. § 3.304(f).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


